Morton, J.
This complaint does not set out any offence with the certainty required in-criminal pleadings.
The-object of the statute is to protect the rights, and regulate the hours of labor, of those permanently employed in laboring in manufacturing establishments as workmen, or hands, as they are popularly called. The complaint does not allege that Julia Hurley was employed in laboring in a manufacturing establishment belonging to the defendant. It merely alleges that she was employed in the cloth room of the defendant, a manufacturing company. Every allegation of the complaint would be fully met by proof that the defendant on the day named employed her to sweep the cloth room, or to perform any other occasional and temporary service. Such proof would not make a case within the spirit or letter of the statute.
If any complaint can be maintained against the defendant for its failure to post the notice required by the St. of 1880, e. 194, *35without proof that it has employed in laboring minors or women more than ten hours a day or sixty hours a week, which we do not decide, yet this complaint is fatally defective in failing to allege that the said Julia Hurley was employed in laboring within the meaning of the statute.

Complaint quashed.